DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application. Applicant should refer to the IDS section in the non-final Office action for the parent application 15/105,108 dated April 02, 2019 for information required when submitting the IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” and “105” has been used to designate both the “two pole shoes” and “the main magnet” in the specification PG Pub [0032].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1: the term “cut-out” in lines 18-19 should be corrected to –cutout--.
Claim 1: the term “to examination of an organ or a tissue” in line 22 should be corrected to –to examine an organ or a tissue--.
Claims 2-16: the preamble “The scanning device of Claim…” should be corrected to –The scanning device of claim…--. 
Claim 5: the term “a patient” in line 2 should be corrected to –the patient--.
Claim 14: the term “the scanning device is adapted to secure a patient’s head is secured to the holding device by…” in lines 1-2 should be corrected to –the scanning device is adapted to secure the patient’s head to the holding device by…--.
Claim 16: to properly link the organs or tissues with what is recited in claim 1, claim 16 should be corrected to –wherein the organ or the tissue comprises a dental, ear, nose and/or throat organ or tissue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., US 2005/0258924 A1, hereinafter Xia, in view of Abe et al., US 4,240,439 A1, hereinafter Abe.

Claim 1. Xia teaches in FIGS.1-4 a scanning device for magnetic resonance imaging comprising; 
“a main magnet having two poles (120 and 120’, FIG.4A) of magnetically opposite polarities (122 and 122’, FIG. 4A) at one face (top surface of 110, FIG.4), said main magnet configured to generate a static main magnetic field having a homogeneous region” ([0039]: in order to acquire a uniform magnetic field in a sheet, the base filed is produced by three parts…AS shown in FIG. 4A, a first member of permanent magnet 120 and a second member of permanent magnet 120’…; the free ends 122/122’ of which having reserve polarity; and [0022]: in the MRI system according to the present invention, a uniform sheet of interest is obtained in which the inhomogeneity of the magnetic field is below the order of 10-4 – 10-5, and the requirement of MRI is met) 
“an iron yoke that connects the two poles (110, FIG.4)” ([0039]: a field yoke 110); 
“a cutout arranged above the iron yoke, and between the two poles ([0040]: open area A; FIG.4A); and wherein 
“the two poles are formed by (i) two magnet blocks having opposite polarities, said two magnet blocks arranged on the iron yoke, (ii) two pole shoes configured to capture and bundle field lines of the static main magnetic field, (iii) superconducting coils or (iv) electromagnets” (Xia teaches (i): FIG.4: two magnet blocks 120 and 120’ with open ends 122 and 122’ having opposite polarities ([0039]), said two magnet blocks 120 and 120’ arranged on the iron yoke 110), wherein
“the two poles are arranged such that the static main magnetic field and the homogeneous region of the static main magnetic field project beyond said one face, and wherein the homogeneous region is disposed above the cut-out” ([0022]: in the MRI system according to the present invention, a uniform sheet of interest is obtained in which the inhomogeneity of the magnetic field is below the order of 10-4 – 10-5, and the requirement of MRI is met; FIG.8, the homogeneous region is projected beyond said one face that is the top surface of the yoke 110 of FIG.4, and such homogeneous region is also above the cut-out that is the open area A of FIG.4), wherein
“the scanning device is adapted to approach the patient unilaterally, from a position outside of a volume containing the patient, in order to examination of an organ or a tissue of the patient without arranging said main magnet around or substantially around the patient” ([0010]: the volume of interest is on the one side of the magnet and FIG.1; and [0005]: FIG.1: the method includes (1) constructing a volume of interest with a uniform magnetic field in a sheet outside the magnet; (2) moving the objective slice of the tissue to be examined to the position overlapping with the sheet of interest by a servocontrol system) – The movement between the scanning device and the patient is relative. Having the servocontrol system to move the objective slice from outside the magnetic to be examined is considered “scanner device approaching the patient” as claimed. Since the volume of interest is on the one side of the magnet, such an approaching is unilaterally. Further since the main magnet is on one side of the patient, it indicates that the main magnet is “without being around or substantially around the patient”, as claimed.

In regard to the feature of “the scanning device is adapted to approach the patient unilaterally, from a position outside of a volume containing the patient, in order to examination of an organ or a tissue of the patient without arranging said main magnet around or substantially around the patient”, it is considered functional language of the claimed scanning device. The limitation is directed to how the scanning device is operated without further limit the structure of the claimed scanning device. There is no recitation in the claim what structural limitation causes the scanning device to approach the patient unilaterally from a position outside of a volume containing the patient. Since Xia teaches a servocontrol to move the patient from “outside the magnet” to “the position overlapping with the sheet of interest” for the patient to be examined, and the main magnet is on one side of the patient, Xia’s open MR system is considered being capable of performing the claimed function, hence is considered reading on this limitation. 
For the above consideration, see MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

  Xia does not teach that the scanning device comprises a transmitting and/or receiving coil.
However, in an analogous MR scanning device field of endeavor, Abe teaches
“a transmitting and/or receiving coil” (FIG.1 and FIG.17: the transmitting and/or receiving coil is arranged in the region of the cutout provided between the at least two poles).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scanning device of Xia to be configured to employ the feature of “a transmitting and/or receiving coil” that is taught in Abe for the advantage of “obtaining, with a high signal to noise ratio and with ease, information of a specified area of a living body from the outside or inside of the body”, as suggested in Abe, Abstract, to extend the clinical utilities of the scanning device of Xia to accommodate various scanning parts.

Claim 2. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that 
“the cutout is used for patient positioning” ([0010]: the volume of interest is on the one side of the magnet, which permits full access to the patient; FIGS/ 1-2)

Claim 3. Xia and Abe combined teaches all the limitations of claim 1.
Xia does not teach that the transmitting and/or receiving coil is arranged on the main magnet or in the region of the cutout provided between the at least two poles.
However, in an analogous MR scanning device field of endeavor, Abe explicitly teaches that 
 “the transmitting and/or receiving coil is arranged on the main magnet or in the region of the cutout provided between the at least two poles” (FIG.1 and FIG.17: the transmitting and/or receiving coil is arranged in the region of the cutout provided between the at least two poles).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scanning device of Xia to be configured to employ the feature of the transmitting and/or receiving coil that “is arranged on the main magnet or in a region of the cutout between the two poles” that is taught in Abe for the advantage of “obtaining, with a high signal to noise ratio and with ease, information of a specified area of a living body from the outside or inside of the body”, as suggested in Abe, Abstract, to extend the clinical utilities of the scanning device of Xia to accommodate various scanning parts.

Claim 4. Xia and Abe combined teaches all the limitations of claim 1.
Xia does not explicitly teach that the transmitting and/or receiving coil is a single coil.
However, in an analogous MR scanning device field of endeavor, Abe explicitly teaches that 
“the transmitting and/or receiving coil is a single coil” (Col.4, ll.35-45: the function of the radio-frequency field generator 3 can be performed by the signal detector 4...a coil of the signal detector 4).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scanning device of Xia to be configured to employ the feature of the transmitting and/or receiving coil being “a single coil” that is taught in Abe for the advantage of “obtaining, with a high signal to noise ratio and with ease, information of a specified area of a living body from the outside or inside of the body”, as suggested in Abe, Abstract, to extend the clinical utilities of the scanning device of Xia to accommodate various scanning parts.

Claim 6. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that  
“at least one gradient coil (15 and 16, FIG. 2) is arranged on the main magnet to generate a magnetic gradient field overlapping the main magnet” ([0008]: the first and the second gradient coil 15/16 in the magnet system which produce linear gradient field along two orthogonal directions in the volume of interest except for the slice thickness direction) – as both the static main magnetic field and the gradient field are produced in the volume of interest, these two magnetic fields overlap.

Claim 7. Xia and Abe combined teaches all the limitations of claim 6.
Xia further teaches that  
“the at least one gradient coil is arranged on the face of the main magnet” ([0008]: the first and second gradient coils 15/16…are fixed on the surface of the first and second magnetic stacks 12/13).

Claim 8. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that “the static main magnetic field, including the homogenous region, extends beyond the one face by at least 5 cm” ([0015]: the length of the base is about 2-6 times of that of the side part; and [0016]: the distance between the free ends of the first and second members of permanent magnet is about 400 mm, and the distance between the free end and the adjusting block is about 200 mm).
Based on the dimension of Xia’s MR scanning device, the open area where the static main magnetic field including the homogenous region is produced extends beyond the one face, the top surface of the yoke in FIG.4A, by at least 5 cm.  

Claim 10. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that “the homogeneous region of the static main magnetic field has a volume with a spatial extension of at least 5 cm” ([0015]: the length of the base is about 2-6 times of that of the side part; and [0016]: the distance between the free ends of the first and second members of permanent magnet is about 400 mm, and the distance between the free end and the adjusting block is about 200 mm; and FIG.9: the homogenous region ranged from 15-25 in distance from the sides).
Based on the dimension of Xia’s MR scanning device, the open area where the homogeneous region of the static main magnetic field is produced has a volume with a spatial extension of at least 5 cm. 

Claim 11. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that 
“a lateral extension of the cutout substantially corresponds to a lateral extension of the at least two poles” (FIG.4A: the distance between the two open ends 122 and 122’, i.e., “the lateral extension of the cutout” as claimed, substantially corresponds to the lateral extension of the two poles that is also the distance between the two open ends 122 and 122’).

Claim 12. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that  
“the main magnet has at least one permanent magnet or at least one superconductive magnet” ([0013]: a first member of permanent magnet and a second member of permanent magnet).

Claim 15. Xia and Abe combined teaches all the limitations of claim 1.
Xia further teaches that 
“the scanning device is configured to be cooled or heated based on a temperature of the main magnet”
Since the main magnet is part of the scanning device as set forth in claim 20, it is an inherent property of the scanning device that a scanning device would change its temperature (i.e. cooled or heated) based on a temperature of one of its parts. In other words, since the main magnet is part of the scanning device, it inherently follows that a change in temperature (i.e. heated/cooling) of the main magnet would result in the scanning device (which includes the main magnet) also to change in temperature. 

Claim 16. Xia and Abe combined teaches all the limitations of claim 1.
Xia does not teach that the scanning device is adapted to examine dental, ear, nose and/or throat organs or tissues.
However, in an analogous MR scanning device field of endeavor, Abe teaches that “the scanning device is adapted to examine dental, ear, nose and/or throat organs or tissues” (Col.4, last line: an area close to the skin surface such as the womb, the thyroid, the throat or the like is the target to be investigated).
The thyroid and the throat is the throat organs or tissues as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scanning device of Xia to be adapted to examine “dental, ear, nose  and/or throat organs or tissues” that is taught in Abe for the advantage of “obtaining, with a high signal to noise ratio and with ease, information of a specified area of a living body from the outside or inside of the body”, as suggested in Abe, Abstract, to extend the clinical utilities of the scanning device of Xia to cover the examination of various body parts.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Abe combined, as applied to claim 20, further in view of Idiyatullin et al., US 2014/0213888 A1, hereinafter Idiyatullin.

Claim 5. Xia and Abe combined meet the limitation of claim 1. 
Neither Xia nor Abe teaches that “the at least one transmitting and receiving coil is designed to be positionable on the patient or within the oral cavity of the patient”.
However, in an analogous MR scanning device field of endeavor, Idiyatullin explicitly teaches that 
“the at least one transmitting and receiving coil is designed to be positioned on the patient or within the oral cavity of the patient” ([0056]: FIGS. 8A and 8B, an example of an intra-oral dipolar coil 200 in accordance with another embodiment of the present invention is shown. The intra-oral dipolar coil 200 may be a resonant dipolar antenna).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the coil of Xia and Abe combined to employ the feature such that  it is designed “to be positionable on the patient or within the oral cavity of the patient” that is taught in Idiyatullin for the advantage of providing “system and method for placement of a dental coil such that the sensitive volume of the coil covers the most important dental structures and excludes the less informative tissue (i.e., the cheeks lips and tongue), as well as reduce patient discomfort and total time to image the areas of interest”, as suggested in Idiyatullin, [0012].

Claim 16. Xia and Abe combined meet the limitation of claim 1 including the teaching of the scanning device being adapted to examine throat organs or tissues (Abe: Col.4, last line). 
In an analogous MR scanning device field of endeavor, Idiyatullin also teaches that 
“the scanning device is adapted to examine dental, ear, nose and/or throat organs or tissues” ([0012]: dental MRI; and Abstract: the ROIs being the upper and lower jaw of a subject).
The dental MRI with ROIs being the upper and lower jaw indicates that the scanning device is adapted to examine dental organs or tissues as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scanning device of Xia and Abe combined to be adapted to examine “dental, ear, nose and/or throat organs or tissues” that is taught in Idiyatullin for the advantage of providing “system and method for placement of a dental coil such that the sensitive volume of the coil covers the most important dental structures and excludes the less informative tissue (i.e., the cheeks lips and tongue), as well as reduce patient discomfort and total time to image the areas of interest”, as suggested in Idiyatullin, [0012].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Abe, as applied to claim 20, further in view of Casanova et al., US 2010/0013474 A1, hereinafter Casanova.

Claim 9. Xia and Abe combined meet the limitation of claim 1. 
Xia further teaches that 
“the static main magnet field in the homogeneous region has a variability” ([0012]: In the volume of interest, magnetic induction intensity B has the identical direction and the inhomogeneity of its module is within the order of no more than 10-4–10-5).
Neither Xia nor Abe explicitly teaches that the constant static main magnetic field in the homogeneous region has “a variability of less than 50 ppm”.
However, in an analogous MR scanning device field of endeavor, Casanova explicitly teaches that the static main magnetic field in the homogeneous region is constant 
“with a variability of less than 50 ppm” ([0018]: the at least one second magnetic field is adjusted such that the magnetic field inhomogeneity in the sensitive volume is corresponding to a line width of hydrogen of less than 10 ppm).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the static magnet of Xia and Abe combined to generate a static main magnetic field having a homogeneity “with a variability of less than 50 ppm” that is taught in Casanova for the advantage of providing “a sensitive volume of a homogeneous magnetic field for single-sided NMR” for “quantitative measurement of NMR spectra”, as suggested in Casanova, [0002]-[0003].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Abe, as applied to claim 1, further in view of Patz et al., US 2014/0155732 A1, hereinafter Patz.

Claim 13. Xia and Abe combined meet the limitation of claim 1. 
Claim 13 further recites that the main magnet is held by a holding device configured to be moved in at least one direction.
Xia teaches that the MRI system can be made compact, movable and inexpensive in Abstract, compact and movable in [0010], and cheap and movable in [0019]. As the main magnet is part of the MRI system, Xia is considered to implicitly teach that the “main magnet is configured to be moved in at least one direction” as claimed. 
Neither Xia nor Abe teaches that “the main magnet is held by a holding device configured to be moved in at least one direction”.
However, in an analogous portable MR scanning device field of endeavor, Patz explicitly teaches such a feature in [0037]: the magnet 12 may be coupled to a mechanically assisted gantry device for selectively moving the magnet 12 over selected lung regions of the subject; and [0053]: the gantry is moved relative to the subject.
As the magnet is coupled to a gantry device that is moved relative to the subject, Patz reads on the claimed limitation of “the main magnet is held by a holding device (a gantry device) configured to be moved in at least one direction (the gantry is moved relative to the subject)”
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the main magnet of Xia and Abe combined to be “held by a holding device configured to be moved in at least one direction” as taught in Patz for the advantage for the magnet to “be positioned relative to the subject such that the region in which the external magnetic field is substantially homogenous projects into a user-selectable region”, with “an enhanced SNR and a RF shielded environment”, as suggested in Patz, [0037].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Abe and Patz, as applied to claim 13, further in view of Creighton et al., US 20190255174 A1. 

Claim 14. Xia, Abe and Patz combined meet the limitation of claim 1. 
Neither Xia, Abe nor Patz discloses that the scanning device is adapted to secure a patient's head is secured to the holding device by a flexible strap, a flexible strap, an occlusal splint or a headrest. 
However, in an analogous portable magnetic device field of endeavor, Creighton teaches that the movable holding device is configured to secure a patient’s head by a headrest in [0032]: the permanent magnet…can be coupled to the mounting portion…in some embodiment, a portable magnetomotive system…is provided that comprises a magnet pod and a headrest rotatably coupled to the magnet pod…A rail attachment can be attached to the magnet pod that, in use, substantially secures the magnet pod to a rail or other support structure of a bed or other patient transport or occupancy unit. The portable magnetomotive system can comprise a magnet coupled to the magnet pod.
Hence, considering that the magnet pot coupled with a headrest is the holding device that is coupled to a magnet and is secured to a rail, such a magnet pot is configured to hold the magnet, to be moved in at least one direction (since it is part of the portable system and is secured to a rail), and to secure a patient’s head by a headrest.
  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the scanning device of Xia, Abe and Patz combined to be configured such that “a patient's head is secured to the holding device by a headrest” as taught in Creighton for the advantage of “defining a position and attitude of a subject’s head in relation to the magnet pod”, as suggested in Creighton, [0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al., US 9,000,767 B2. This reference discloses an intra-oral coil used for MR scanner for dental applications.
Rasche et al., US 2013/0252196 A1. This reference discloses an MR scanning system for dental applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793